ROBERT L. BLAND, Judge
The claim in this case is for the sum of $10.00. It arises out of an accident involving state road commission truck no. 730-29, on July 7,1944. The car owned by claimant was parked at Richard, near Morgantown, in Monongalia county, West Virginia, when it was struck by a road commission truck and damaged to the extent of the claim for which an award is sought. The claim is considered informally on the record prepared by the state road commission and filed with the clerk on October 17, 1944. The state road commissioner concurs in the claim and its payment is approved by an assistant attorney general.
An award is made in favor of claimant, Benton Simms, for the sum of ten dollars ($10.00).